PER CURIAM.
Frank Pickens Brown appeals the district court’s judgment seeking judicial review of an agency action. We have reviewed the record and the district court’s order accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Brown v. United States, No. CA-01-2953-3-10BC (D.S.C. filed Apr. 30, 2002; entered May 1, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*73fore the court and argument would not aid the decisional process.

AFFIRMED.